Citation Nr: 1534473	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  10-33 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for heart disease, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a respiratory disorder.

5.  Whether new and material evidence has been received to reopen service connection for a left eye disorder.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to February 1971.  In November 2012, he testified at a videoconference hearing at the local RO in Columbia, South Carolina, before a Veterans Law Judge.  A transcript of the hearing is of record.  The Veterans Law Judge who chaired the hearing has since retired.  In a June 2015 written statement, he specifically indicated that he did not want an additional hearing before the Board.  

In March 2014, the Board denied service connection for depression, heart disease, and hypertension.  The Veteran appealed to the Veterans Claims Court.  In January 2015, the Court Clerk partially vacated the Board's March 2014 decision pursuant to a Joint Motion for Partial Remand to the extent that it denied service connection for depression, heart disease, and hypertension.  

Further, in March 2014, the Board remanded the issues of service connection for PTSD and a respiratory disorder for issuance of a statement of the case, which has not been issued.  As such, the Board finds that there has not been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

With respect to the issue of service connection for PTSD, the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  As discussed below, the evidence is at least in equipoise as to whether the Veteran's psychiatric disorders, to include major depressive disorder and PTSD, are related to service.  

The Board has recharacterized the appeal to encompass any acquired psychiatric disorder to conform to Clemons.  The Board is granting the full benefit sought on appeal with respect to this issue; therefore, compliance with the March 2014 remand instructions with respect to service connection for PTSD is rendered moot.

Additional private and VA treatment records and medical opinions have been associated with the file that were not considered in the most recent supplemental statement of the case (dated in July 2011).  As discussed below, the Board is granting service connection for an acquired psychiatric disorder, constituting a full grant of the benefit sought on appeal, and remanding the remaining issues on appeal.  As such, the Veteran is not prejudiced by the Board's decision without agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.  

The issue of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), has been raised by the record, but has not been adjudicated by the AOJ.  See May 2015 private psychiatric review and evaluation report by Dr. P.L.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of service connection for hypertension, heart disease, and a respiratory disorder, and whether new and material evidence has been received to reopen service connection for a left eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran is currently diagnosed with major depressive disorder and PTSD.  He experienced a traumatic event in service and the current acquired psychiatric disorders are causally related to service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, an acquired psychiatric disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with major depressive disorder and PTSD, neither of which is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R.	 § 3.303(b) only applies to "chronic" diseases listed at 3.309(a)).    

The Veteran contends, in essence, that his acquired psychiatric disorders are related to active service, specifically to witnessing the sexual assault of a fellow service member.  He asserts that, while stationed in Germany, he witnessed or heard the sexual assault of multiple new recruits.

First, the Veteran has current diagnoses of major depressive disorder and PTSD.  See May 2015 private psychiatric review and evaluation report by Dr. P.L.; June 2011 VA examination report.

Next, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran experienced an in-service traumatic event and psychiatric symptoms.  The unfavorable evidence includes the silence in the service treatment records with regard to treatment for psychiatric symptoms or report of the in-service sexual assaults witnessed by the Veteran.  At the November 1970 service separation physical, he was noted to be psychiatrically clinically normal.

With regard to the silence in the Veteran's service treatment records, the Board notes that, in cases involving combat, VA is prohibited from drawing an inference from silence in the service treatment records.  Here, there is no indication that he engaged in combat with enemy forces or that any psychiatric symptoms manifested while in combat.   

In cases where this inference is not prohibited, i.e., non-combat scenarios, the Board may use silence in the service treatment records as contradictory evidence, if the service treatment records are complete in relevant part and the Board makes a finding that the injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (holding that "the Board erred by treating the absence of evidence as negative evidence that a veteran's skin condition was not exceptionally repugnant, because this is not a situation where silence in the records tends to disprove the fact"); see also Fed. R. Evid. 803(7) (absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded) (cited in Buczynski).

In this case, while the service treatment records appear to be complete in relevant part, the Board finds that the in-service traumatic events and psychiatric symptoms experienced by the Veteran would not necessarily have been recorded had they occurred.  In the May 2015 private psychiatric review and evaluation report, Dr. P.L. opined, based on the Veteran's family and cultural background, the state of society and culture in 1971, and the nature of the military in regard to neuropsychiatric disorders at that time, it would have been profoundly remarkable if the Veteran had come forth with his history and complaints at that time.  As such, silence in the service treatment records may not be used as contradictory evidence with regard to the claimed in-service psychiatric event and symptoms.

The Veteran has consistently reported the occurrence of the above noted in-service traumatic events to mental health professionals and throughout the course of this appeal.  His statements are credible because the statements are internally consistent and consistent with the other evidence of record.  

Next, the weight of the evidence is at least in equipoise as to whether the currently-diagnosed acquired psychiatric disorders are related to service.  The evidence on this point is in conflict.  On one hand, a June 2011 VA examiner reflected that he could not say without resort to mere speculation whether the Veteran's current acquired psychiatric disorder was related to his service.  The examiner opined that it was fairly implausible that the Veteran would have had the symptoms he currently reports throughout his life without having made some mention of these symptoms at previous evaluations.  The examiner concluded that the Veteran's depression was at least as likely as not related to other factors than his service, including major health problems that require him to use oxygen.  

As part of the basis of the opinion, the June 2011 examiner noted that, while the Veteran stated that he had been seeing a VA psychiatric for the previous eight months, no documentation of this fact was available in the claims file.  As noted by the parties in the January 2015 Joint Motion for Partial Remand (and reflected in review of the claims file), February and March 2011 VA treatment records noting treatment for PTSD and depression were associated with the claims file at the time of the June 2011 VA examination.  Since the June 2011 examiner's opinion was based, at least in part, on the lack of treatment for PTSD and depression, the medical opinion was inadequate because it was not based on a fully accurate factual predicate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

On the other hand, in a January 2013 private medical opinion, the Veteran reported hearing peers in the military sexually assaulting newcomers.  Dr. Y.N.K., based on a thorough evaluation, diagnosed the Veteran with PTSD related to his service.  Dr. Y.N.K. noted that, while the Veteran experienced symptoms of PTSD upon leaving service, he denied them due to protests surrounding the era and the stigma associated with being a veteran at the time.  

In the May 2015 private psychiatric review and evaluation report, Dr. P.L. opined, based on review of the claims file, the past medical history, and in-person psychiatric examination, that it was much more likely than not that the Veteran's depression and PTSD were due to the in-service traumatic experiences.  Dr. P.L. opined that, while the Veteran was not diagnosed during service, the evolving process of his psychiatric disorders began during service.  Dr. P.L. noted that, while the evolving process of PTSD was not overtly manifest in-service, there were many factors that influenced soldiers in that era from not revealing behavioral signs and symptoms in regard to PTSD. 

The Board is not obligated to accept medical opinions premised on a veteran's recitation of medical history.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  However, reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) for the proposition that Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran).  

In this case, however, the history provided to Dr. P.L. and Dr. Y.N.K. by the Veteran is the same history of a traumatic event in service that he has repeatedly detailed to the Board and to health care professionals (see e.g., February 2011, May 2011, and July 2013 VA treatment records) and which the Board has found to be credible.  As such, the January 2013 and May 2015 private opinions are of significant probative value.

In sum, the Board finds that the evidence sufficiently indicates that the current acquired psychiatric disorders, to include major depressive disorder and PTSD, are related to active service; therefore, resolving reasonable doubt in favor of the Veteran, service connection for an acquired psychiatric disorder is warranted.  

Finally, VA satisfied its duty to notify and assist the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With respect to the acquired psychiatric disorder claim, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  The Board is remanding the remaining issues on appeal for additional development.   


ORDER

Service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD, is granted.


REMAND

In March 2014, the Board remanded the issue of service connection for respiratory disease for issuance of a statement of the case, which has not yet been issued.  As such, the Board finds that there has not been substantial compliance with the prior Board remand orders and additional development is necessary.  See Stegall, 11 Vet. App. at 271.

Next, a January 2015 rating decision declined to reopen service connection for a left eye disorder.  In a May 2015 written statement, the Veteran expressed disagreement with the January 2015 rating decision.  The Board finds that this was a timely filed notice of disagreement.  Consequently, this issue is remanded for issuance of a statement of the case.  

Additionally, in a June 2013 private medical opinion, Dr. D.R. opined the Veteran's depression and anxiety were exacerbating factors for his hypertension and heart disease, but included no rationale for this opinion.  As such, a remand is required to obtain a medical opinion regarding whether the hypertension or heart disease is caused or aggravated by the service-connected acquired psychiatric disorders.

Accordingly, the issues of service connection for hypertension, heart disease, and a respiratory disorder, and whether new and material evidence has been received to reopen service connection for a left eye disorder are REMANDED for the following action:

1.  Issue a statement of the case that addresses the claims of service connection for a respiratory disorder and whether new and material evidence has been received to reopen service connection for a left eye disorder.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, a timely and adequate substantive appeal following the issuance of the statement of the case must be filed.

2.  Schedule the Veteran for an examination to assist in determining the nature and etiology of any current hypertension and heart disease.  The claims folder should be made available to the examiner.  

The examiner should diagnose all hypertension and heart disorders and then, based upon a review of all the record and should offer the following opinions with support rationale with respect to each diagnosed disability:

Is it at least as likely as not (50 percent or greater probability) that any current heart disease or hypertension was caused by the service-connected acquired psychiatric disorders?

Is it at least as likely as not (50 percent or greater probability) that any current heart disease or hypertension was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected acquired psychiatric disorders?

3.  Then, readjudicate the issues on appeal.  If any of the issues remain denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


